DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on July 22, 2021.  Claims 1, 4, 7, 13, and 16 are amended.  Claims 3, 10, and 15 have been canceled.  
Claims 1, 2, 4-9, 11-14, 16-18, 20 and 21 are currently pending consideration.

Response to Arguments
Applicant's remarks filed July 22, 2021 concerning claims 1-18 and 20 have been fully considered, but are not persuasive.  The reasons set forth below.

Regarding claim 1, on page 8 of Applicant's remarks, Applicant submits that claim 1 should be analyzed as a whole and should not be divided into multiple parts to comment.
 In response to applicant’s remarks, the examiner agrees the claim should be analyzed as a whole.  The claims have been analyzed as a whole and comments on multiple parts is for clear communication of how the prior art applies.

Regarding claim 1, on page 8 of Applicant's remarks, Applicant submits the content of the explicit signaling in R1-1711208 is different from the content of the indicating in the present application.
In response to applicant’s remarks, the examiner respectfully disagrees.  R1-1711308 teaches indicates usage of localized PT-RS SC allocation which is position 
  
Regarding claim 1, on page 8 of Applicant's remarks, Applicant submits R1-1711308 uses technical solution different from the technical solutions of claim 1 to solve a technical problem different from the technical problem solved by claim 1 of the present application.
In response to applicant’s remarks, the examiner submits that broadest reasonable interpretation of the claims is used. The technical problem and solution may not be identical, but in similar fields of endeavor. 
It is noted that the features upon which applicant relies (i.e.,technical problem of achieving the purpose of transmitting PTRS according to the position information and preventing different PTRS ports from being mapped to the same subcarrier and then effectively ensuring orthogonality between different PTRS ports) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Thus, it is clear that examiners assertion in citing R1-1711308 is clear and proper.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG RAN WGI NR Ad-Hoc#2 R1-1711308, hereby referred to as R1-1711308.

7.    Regarding claim 1, R1-1711308 teaches a reference signal transmission method, applied to a base station (Section 2.3 downlink; PTRS), comprising:
implicitly or explicitly indicating to a user equipment (UE), position information of a target subcarrier for mapping a target phase tracking reference signal (PTRS) port, among subcarriers occupied by a target demodulation reference signal (DMRS) port (Section 2.3 implicit QCL of DMRS and PTRS; association between PTRS and DMRS; explicitly  signaling PTRS subcarrier allocation) wherein the target DMRS port is a DMRS port associated with the target PTRS port (Section 3 association between a PT-RS port and a group of DM-RS ports); wherein explicitly indicating to the UE, the position information of the target subcarrier for mapping the PTRS port, among subcarriers occupied by the target DMRS port, includes: transmitting the position information to the UE by signaling; R1-1711308 second bullet and Table 1 signaling to indicate usage of PT-RS SC allocation instead of default one; UE specific explicit signaling enhances flexibility).

8.    Regarding claim 4, R1-1711308 teaches wherein before the step of indicating to the UE, the position information of the target subcarrier for mapping the PTRS port, among subcarriers occupied by the target DMRS port, the method further includes:
selecting the target subcarrier for mapping the PTRS port from the subcarriers occupied by the target DMRS port; and determining offset information of the target subcarrier relative to the preset reference subcarrier (R1-1711308 second bullet and Table 1 signaling to indicate usage of PT-RS SC allocation; i.e. “01” of table 1 indicates an delta w.r.t the RRC configured pre-defined rules).

9.    Regarding claim 5, R1-1711308 teaches wherein implicitly indicating to the UE, the position information of the target subcarrier for mapping the PTRS port, among subcarriers occupied by the target DMRS port, includes: indicating the position information to the UE by protocol predefinition;
wherein the position information includes: position of a subcarrier for mapping the PTRS port among subcarriers occupied by each DMRS port; or, offset information of a subcarrier for mapping the PTRS port among subcarriers occupied by each DMRS port relative to a preset reference subcarrier corresponding to the each DMRS port (R1-1711308 first paragraph and second bullet and Table 1; signaling to indicate usage of PT-RS SC allocation; i.e. “01” of table 1 indicates an offset).

10.    Regarding claim 6, R1-1711308 teaches wherein the each DMRS port is a port in a preset DMRS ports group; the DMRS ports in the same preset DMRS ports group occupy the same subcarriers, and the DMRS ports in different preset DMRS ports groups occupy different subcarriers (Section 3 association between a PT-RS port and a group of DM-RS ports).

11.    Regarding claim 7, R1-1711308 teaches a reference signal transmission method, applied to a user equipment (UE) (Section 2.3 downlink; PTRS), comprising:
obtaining position information of a target subcarrier implicitly or explicitly indicated by a base station; wherein the target subcarrier is a subcarrier for mapping a target phase tracking reference signal (PTRS) port, among subcarriers occupied by a target demodulation reference signal (DMRS) port, (Section 2.3 implicit QCL of DMRS and PTRS; association between PTRS and DMRS; explicitly  signaling PTRS subcarrier allocation) and the target DMRS port is a DMRS port associated with the target PTRS port (Section 3 association between a PT-RS port and a group of DM-RS ports); and
determining a target subcarrier according to the position information (Section 2.3 implicit QCL of DMRS and PTRS; association between PTRS and DMRS; explicitly  signaling PTRS subcarrier allocation); wherein the obtaining position information of a target subcarrier explicitly indicated by a base station, includes: obtaining the position information transmitted by the base station via signaling; wherein the position information includes: offset information of a preset reference subcarrier corresponding to the target DMRS port relative to the target subcarrier (R1-1711308 second bullet and Table 1 signaling to indicate usage of PT-RS SC allocation; i.e. “01” of table 1 indicates an delta w.r.t the RRC configured pre-defined rules; Section 3 association between a PT-RS port and a group of DM-RS ports).

12.    Regarding claim 9, R1-1711308 teaches wherein the step of determining a target subcarrier according to the position information, includes: determining a target DMRS port associated with the target PTRS port; and according to the position information, determining the target subcarrier from subcarriers occupied by the target DMRS port subcarrier (R1-1711308 second bullet and Table 1 signaling to indicate usage of PT-RS SC allocation; i.e. “01” of table 1 indicates an delta w.r.t the RRC configured pre-defined rules; Section 3 association between a PT-RS port and a group of DM-RS ports).

13.    Regarding claim 11, R1-1711308 teaches wherein the obtaining position information of a target subcarrier implicitly indicated by a base station, includes:
obtaining the position information of the target subcarrier by predefinition;
wherein the position information includes: position of a subcarrier for mapping the PTRS port among subcarriers occupied by each DMRS port; or, offset information of a subcarrier for mapping the PTRS port among subcarriers occupied by each DMRS port relative to a preset reference subcarrier corresponding to the each DMRS port (R1-1711308 first paragraph and second bullet and Table 1 signaling to indicate usage of PT-RS SC allocation; i.e. “01” of table 1 indicates an delta w.r.t the RRC configured pre-defined rules; Section 3 association between a PT-RS port and a group of DM-RS ports).

Regarding claim 12, R1-1711308 teaches wherein the each DMRS port is a port in a preset DMRS ports group; the DMRS ports in the same preset DMRS ports group occupy the same subcarriers, and the DMRS ports in different preset DMRS ports groups occupy different subcarriers (Section 3 association between a PT-RS port and a group of DM-RS ports).

15.    Regarding claim 13, R1-1711308 teaches a base station (Section 2.3 downlink; PTRS) comprising: a transceiver, a memory, a processor, and a computer program stored on the memory and executable on the processor; wherein the processor executes the computer program to implement the following steps:
implicitly or explicitly indicating to a user equipment (UE), position information of a target subcarrier for mapping a target phase tracking reference signal (PTRS) port, among subcarriers occupied by a target demodulation reference signal (DMRS) port (Section 2.3 implicit QCL of DMRS and PTRS; association between PTRS and DMRS; explicitly  signaling PTRS subcarrier allocation); wherein the target DMRS port is a DMRS associated with the target PTRS port (Section 3 association between a PT-RS port and a group of DM-RS ports)  wherein the processor executes the computer program to further implement the following steps:
transmitting the position information to the UE by signaling through the transceiver;
wherein the position information includes: offset information of a preset reference subcarrier corresponding to the target DMRS port relative to the target subcarrier (R1-1711308 second bullet and Table 1 signaling to indicate usage of PT-RS SC allocation).

16.    Regarding claim 16, R1-1711308 teaches wherein the processor

selecting the target subcarrier for mapping the PTRS port from the subcarriers occupied by the target DMRS port; and determining offset information of the target subcarrier relative to the preset reference subcarrier (R1-1711308 first paragraph and second bullet and Table 1; signaling to indicate usage of PT-RS SC allocation; i.e. “01” of table 1 indicates an offset).

17.   Regarding claim 17, R1-1711308 teaches wherein the processor executes the computer program to further implement the following steps:
indicating the position information to the UE by predefinition;
wherein the position information includes: position of a subcarrier for mapping the PTRS port among subcarriers occupied by each DMRS port; or, offset information of a subcarrier for mapping the PTRS port among subcarriers occupied by each DMRS port relative to a preset reference subcarrier corresponding to the each DMRS port (R1-1711308 first paragraph and second bullet and Table 1; signaling to indicate usage of PT-RS SC allocation; i.e. “01” of table 1 indicates an offset).

18.    Regarding claim 18, R1-1711308 teaches wherein the each DMRS port is a port in a preset DMRS ports group; the DMRS ports in the same preset DMRS ports group occupy the same subcarriers, and the DMRS ports in different preset DMRS ports groups occupy different subcarriers (Section 3 association between a PT-RS port and a group of DM-RS ports).

Regarding claim 20, R1-1711308 teaches a user equipment (UE) comprising: a transceiver, a memory, a processor, and a computer program stored on the memory and executable on the processor; wherein the processor executes the computer program to implement the following steps of the reference signal transmission method according to claim 7:
obtaining position information of a target subcarrier implicitly or explicitly indicated by a base station; wherein the target subcarrier is a subcarrier for mapping a target phase tracking reference signal (PTRS) port, among subcarriers occupied by a target demodulation reference signal (DMRS) port (Section 2.3 implicit QCL of DMRS and PTRS; association between PTRS and DMRS; explicitly  signaling PTRS subcarrier allocation) , and the target DMRS port is a DMRS port associated with the target PTRS port (Section 3 association between a PT-RS port and a group of DM-RS ports); and
determining a target subcarrier according to the position information Section 2.3 implicit QCL of DMRS and PTRS; association between PTRS and DMRS; explicitly  signaling PTRS subcarrier allocation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WGI NR Ad-Hoc#2 R1-1711308, hereby referred to as R1-1711308 in view of Kundargi et al. (US 2018/0287759 A1).
 
20.    Regarding claims 2 and 14, R1-1711308 does not explicitly disclose further comprising: transmitting a PTRS to the UE on the target subcarrier.
Kundargi teaches transmitting a PTRS to the UE on the target subcarrier (Kundargi, Paragraphs [0014], [0044], and [0160] PTRS transmitted for phase noise).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide transmitting a PTRS to the UE on the target subcarrier as taught by Kundargi in the system of R1-1711308 to track and compensate for the impact of phase noise see Paragraph [0044] of Kundargi.

21. Regarding claims 8 and 21, R1-1711308 does not explicitly disclose further comprising: obtaining PTRS on the target subcarrier and performing phase noise estimation according to the PTRS.
Kundargi teaches obtaining PTRS on the target subcarrier and performing phase noise estimation according to the PTRS (Kundargi, Paragraphs [0014], [0044], and [0160] PTRS transmitted for phase noise).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide obtaining PTRS on the target subcarrier and performing phase noise estimation according to the PTRS as taught by .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE L LO/Primary Examiner, Art Unit 2466